DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 9/27/21 is acknowledged.  Claims 2, 5, 6, and 23 were canceled.  Claims 1, 3-4, 7-22, and 24-38 are pending and are under examination.
Response to Reply
Drawings
The prior objection to the drawings are maintained because figs. 3A and 3B do not show the interface layer on the color change indicator.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the interface layer is disposed on . . . the color change indicator (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Objections
Claim 35 is objected to because of the following informalities: “and” should be deleted in the “wherein” paragraph.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendment, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.  A new rejection follows.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32-34 and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 32 is rejected because it is unclear how the “pressure-activated” function and “application of pressure or crushing at least a portion of the substrate” functions 
Claim Interpretation
The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are modified.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7-8, 10-22, 24-31, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Heacock (US Pub. No. 2015/0087076, previously cited and cited in IDS) in view of Kirk et al. (“Kirk,” US 5375592, previously cited). 
As to claim 1, Heacock discloses a color change sensor comprising: a color change indicator (e.g., color changeable dye, [0052] et seq.); a substrate that is porous or contains a matrix or passages (e.g., substrates include a sintered material comprised of plastic, metal or other such material, a hydroxyethyl-methacrylate substrate such as that used for hydrophilic contact lenses (daily wear disposables) or a sponge that has been extruded into a filament or a strip and then dipped into the carbon dioxide color changeable dye, [0053] et seq.); and an interface layer that is capable of controlling permeation of a gas out of the substrate (e.g., layer(s) of plastic material such as Poly(vinyl chloride), (PVC), Polyethylene terephthalate (PET), or Saran having very low atmospheric diffusion rates, [0054] et seq.), wherein the interface layer is disposed on the color change indicator or gas-containing substrate (in e.g., [0054], the substrate and color changeable dye are laminated between layers of plastic material).  
Regarding claims 1 and 8, while Heacock discloses a substrate that is porous or contains a matrix or passages, and is made of other such material, or a sponge in e.g., [0053], Heacock does not specifically disclose a gas-containing substrate that contains non-atmospheric levels of a gas selected from the group consisting of ammonia, carbon dioxide, nitrogen, argon and/or oxygen, and wherein the gas is dispersed in the gas-containing substrate at a level different than a level present in an environment surrounding the color change sensor.  Kirk discloses a housing has a shield adjacent to the indicating element wherein the shield is chemically treated to protect the indicating 
	As to claims 3-4, see [0016] et seq. of Heacock. 

As to claims 7 and 30, Heacock’s laminated plastic layer(s) are disposed directly and/or indirectly on the substrate and the color change indicator in e.g., [0054] et seq. 
As to claim 10, see e.g., [0003] et seq.
As to claims 11 and 12, each claim is considered a functional and/or intended use claim because it recites only the function and/or intended use of the interface layer and substrate, which does not provide a structural patentable distinction for an apparatus type of claim.  But see e.g., [0054] et seq.

As to claims 14 and 29, while Heacock discloses the substrate and dye are laminated together with plastic material in e.g., [0054], Heacock does not specifically disclose an adhesive between the substrate and color change indicator, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include an adhesive between the substrate and indicator because it is a commonly known component to permanently combine the materials to be laminated together. 
As to claims 15 and 31, while Heacock discloses one embodiment where the color changeable dye is applied to a substrate in e.g., [0053], Heacock does not specifically disclose in this embodiment that the substrate is disposed directly on the indicator.  However, Heacock discloses alternative embodiments where the color changeable dye is laminated with plastic layers, which would essentially include a plastic layer (e.g., a substrate) on top of color changeable dye in e.g., [0054].  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange the elements of the sensor because Heacock explicitly recognizes alternative advantageous embodiments to allow the sensor to function efficiently in different environments. 
As to claim 16, see e.g., [0013] et seq. of Heacock. 
As to claim 17, see e.g., [0033] et seq. of Heacock.
As to claims 18 and 27, see e.g., [0066] et seq. of Heacock.

As to claim 20, see claims 1, 10 and 15 above. 
As to claims 21, 22, and 28, see e.g., [0039] et seq. of Heacock, which discloses a first and a second indicator color changeable dyes.  As to the configured to claim language, see claim interpretation above. 
As to claims 24 and 25, see e.g., [0053] et seq. of Heacock.  As to the amount of gas in the substrate, the limitation is considered a functional and/or intended use claim because it does not appear to provide a structural patentable distinction for an apparatus type of claim.
As to claim 26, see e.g., [0016] et seq. of Heacock.  As to the amount of gas in the substrate, the limitation is considered a functional and/or intended use claim because it does not appear to provide a structural patentable distinction for an apparatus type of claim.
As to claim 35, Heacock discloses a kit (e.g., [0025]) comprising: at least one substrate (e.g., substrates include a sintered material comprised of plastic, metal or other such material, a hydroxyethyl-methacrylate substrate such as that used for hydrophilic contact lenses (daily wear disposables) or a sponge that has been extruded into a filament or a strip and then dipped into the carbon dioxide color changeable dye, [0053] et seq.) and at least two color change indicators (e.g., a first and a second indicator color changeable dyes in [0019]; or a kit comprises more than one use protocol indicator having a color changeable dye, wherein said more than one use protocol indicators have different defined times in [0025] and [0059]) that are separate from one another in the kit (e.g., [0057] et seq.); wherein the at least one substrate is . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heacock in view of Kirk, as applied to claim 1 above, and further in view of Rho et al. (“Rho,” US Pub. No. 2008/0004389, previously cited). 
See Heacock and Kirk supra.
The modified Heacock does not specifically disclose a gas-containing matrix comprising silicone.  Rho discloses in e.g., [0023] et seq., a filter for absorbing acidic gases, e.g., sulfur oxides (SOx), nitrogen oxides (NOx), carbon dioxide (CO.sub.2) etc., and generating oxygen, the filter being manufactured by processing the silicone composition comprising the stabilizer and the peroxide or superoxide into a certain shape, such as a sheet, film, strip, filament, fiber, or hollow fiber.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the modified gas-containing matrix of Heacock because silicone has a high gas permeability and would allow for rapid absorption of gases, such as carbon dioxide (e.g., [0081] et seq. of Rho).   
Claims 32-33 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bangera et al. (“Bangera,” US Pub. No. 2012/0135527, previously cited).

Regarding claim 32, while Bangera discloses a second layer comprising a dye or colored agent, Bangera does not specifically disclose that the substrate (“at least one signaling layer”) is disposed on the color change indicator (“second layer”).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the elements of Bangera’s multilayer material in a particular structural configuration because Bangera explicitly recognizes alternative advantageous structural configurations to allow the multilayer material to function 
As to claim 33, Bangera discloses at least one chemical compound in flexible inner layer or in at least one signaling layer in [0052], which essentially discloses a first and a second chemical compounds in the flexible layer or in at least one signaling layer.  Also see e.g., [0040] et seq. 
As to claim 37, while Bangera discloses a method for making multilayer membranes incorporating one or more signaling layers, Bangera does not specifically disclose in the embodiment(s) in e.g., [0052], having a second substrate comprising a the first gas-generating component that is separate from the initially claimed substrate comprising the second gas-generating component.  Bangera discloses in the embodiment of e.g., [0067], at least the at least one signaling layer can contain aqueous sodium bicarbonate. An adjacent signaling layer external to the sodium bicarbonate-containing signaling layer can contain aqueous citric acid.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the elements of Bangera’s multilayer material in a particular structural configuration because Bangera explicitly recognizes alternative advantageous 
As to claim 38, Bangera does not specifically disclose a separation layer between the first and second substrates in the embodiment in e.g., [0067].  Bangera discloses alternative embodiments in e.g., [0102] and [0107] of incorporating signal chemicals and indicator dyes between the signaling layers.  For motivation statement, see above. 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Bangera in view of Hageman (US Pub No. 2006/0166177, previously cited).
See Bangera supra.
While Bangera discloses two chemical components to produce carbon dioxide gas, sodium bicarbonate and citric acid in e.g., [0067], Bangera does not explicitly disclose the combination of sodium bicarbonate and acetic acid. Hageman discloses combining acetic acid and sodium bicarbonate to form carbon dioxide (e.g., [0034] et seq.).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize specifically acetic acid with sodium bicarbonate because combining sodium bicarbonate with any commonly known acid, such as acetic acid, is a widely known gas forming reaction.  Furthermore, it would be cost-effective to utilize acetic acid since it is commonly used chemical in the art.	
Response to Arguments
Applicant's arguments filed 9/27/21 have been fully considered but they are not persuasive. 
In response to applicant’s arguments on p. 14-15 of the reply, the Office respectfully disagrees.  First, the combination of Heacock and Kirk properly reads on the claim language, “a gas-containing substrate that is porous or contains a matrix or passages; non-atmospheric levels of a gas dispersed in the pores, matrix or passages of the gas-containing substrate, the gas selected from the group consisting of ammonia, carbon dioxide, nitrogen, argon and/or oxygen; . . . and the gas is present in the gas-containing substrate at a level different than a level present in an environment surrounding the color change sensor” in claims 1 and 8.  Heacock discloses a substrate that is porous or contains a matrix or passages because Heacock discloses in e.g., [0053] et seq., a sponge as a substrate.  Kirk also discloses a substrate that is porous or contains a matrix or passages because Kirk discloses in e.g., col. 5, line 14 et seq., an absorbent material, such as filter paper as a substrate.  Kirk discloses a substrate containing carbon dioxide gas in e.g., col. 3, line 61 et seq., because Kirk discloses a carbon dioxide shield treated to absorb carbon dioxide.  Kirk discloses the carbon dioxide gas is present in the substrate at a level different than a level present in an environment surrounding the color change sensor in e.g., col. 4, line 3 et seq., because once the shield met it’s threshold limit of carbon dioxide, the level of carbon dioxide surrounding the shield, which includes the indicator, is essentially higher or different than the level in the shield. 
Second, claims 1, 20, 32, and 35 are directed to a “sensor,” “apparatus,” and “kit” i.e., a structure, and as such, the limitations of the claim serve to further define the structure.  Here, the claimed, “gas,” in the form of ammonia, carbon dioxide, nitrogen, 
Third, while applicant argues on p. 15, “this is in contrast to the present color change sensor where the color change indicator is in contact with a self-contained gas-containing substrate,” it should be emphasized that claim 1 does not positively claim the structural relationship between the color change indicator and the gas-containing substrate.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  With regard to claims 20 and 32, Heacock discloses in e.g., [0053] et seq., the substrate (e.g., filament or strip) is dipped into a carbon dioxide color changeable dye, which essentially would surround the substrate and result in having at least half of the substrate being disposed on the color change indicator.  Furthermore, as explained in the rejection above with regard to claims 15 and 31, Heacock discloses alternative embodiments where the color changeable dye is laminated with plastic layers, which would essentially include a plastic layer (e.g., a substrate) on top of color changeable dye in e.g., [0054].
In response to applicant’s arguments on p. 15-16 of the reply, the Office respectfully disagrees.  Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 
In response to applicant’s arguments on p. 17-19 of the reply, the Office respectfully disagrees.  As explained above in the prior art rejections over Bangera, and Bangera in view of Hageman, Bangera discloses the structural limitations of claims 32-34 and 37-38.  With regard to the new amended claim language regarding the pressure activation of the substrate, while the claim language appears to be directed to the function and/or intended use of the substrate (see claim interpretation above), Bangera essentially discloses in paragraph [0089] et seq., an application of pressure activation because a person skilled in the art would recognize an amount of pressure applied to cause a tear, puncture, and/or abrasion to the layer(s), and thus, produce a gas-phase chemical compound, carbon dioxide, as a signal in e.g., [0067].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



12/30/2021